Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/7/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-8 and 18-23 have been fully considered but are not persuasive. 
The applicant argues on page 8 of the remark filed that “Applicant submits that the newly amended independent claims 1 and 7 are now sufficiently defined to fully articulated the structures of the claimed detection device for a micro-short circuit of a secondary battery and there are fully articulated method steps for detecting a micro-short circuit in a secondary battery to enhance the functions and the operation cycle/service life of the secondary battery. Accordingly, the combination of elements identified above amount to significantly more than just an abstract idea itself because the combination of elements includes limitations that improve at least the technical field of a detection system in a secondary battery that can accurately assess the micro-short circuit in the secondary battery and to remove/reduce the undesired error/noise. All of the features noted above with respect to independent claims 1 and 7, especially when viewed in combination, amount to significantly more than the judicial exception”.
	The Office respectfully disagrees and submits that significantly more is demonstrated by additional elements that are not well-understood and conventional. The additional elements such as “detecting a micro-short circuit in a secondary battery to enhance the functions and the operation cycle/service life of the secondary battery”; 
“a first sensing configured to obtain a voltage value of the secondary battery”; “a second sensing circuitry configured to obtain a current value of the secondary battery”; 
“a determination comprising at least a neural network unit, a comparator, and one of an OR circuit and an AND circuit”; “input the voltage difference to both the neural network unit and the comparator”; and “input both an output of the neural network unit and an output of the comparator to the one of the OR circuit and the AND circuit” are well-understood and conventional, and these are routine procedures in monitoring a storage battery state (Ueki US 20120169288, Figure 19, W5A, [0028], [0030], [0033], [0034], [0156], [0158], [0176]; Bertness US 20050073314, [0014], [0021], Claims 5 and 20). Moreover, the claims do not recite removing/reducing the undesired error/noise; and removing/reducing the undesired error/noise are also well-understood and conventional. The alleged improvement of detecting a micro-short circuit in a secondary battery to enhance the functions and the operation cycle/service life of the secondary battery  relates to improvements to the abstract idea itself. Therefore, the claims do not contain additional elements that are not well-understood and conventional.  According to ELECTRIC POWER GROUP, LLC, v. Alstom S.A., Alstom Grid, Inc., Psymetrix Limited, Alstom Limited, “The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools”. 
 The additional element of “a neural network unit” is recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception. The neural network is used for providing correction by feedback to perform sensing of an abnormality in a secondary battery, and using a neural network for detecting abnormality of a battery is a routine procedure in monitoring a secondary battery state. Therefore, the claims do not contain a meaningful additional elements that are indicative of integration of an abstract idea into a practical application.

Claims 2-6 and 18 depend from claim 1, and claims 8 and 19-23 depend from claim 7, and are therefore, they are not patent eligible.
Hence, the Office submits that the rejections of Claims 1-8, and 18-23 are proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A detection device for detecting a micro- short circuit in a secondary battery comprising: a first sensing configured to obtain a voltage value of the secondary battery; a second sensing circuitry configured to obtain a current value of the secondary battery; a calculation circuitry comprising at least a delay circuit, the calculation circuitry configured to calculate an estimated voltage value at time k using a first state variable at a previous time k-I obtained by the delay circuit, the current value at the previous time k-l obtained by the second sensing circuitry, and an observation model, and a determination comprising at least a neural network unit, a comparator, and one of an OR circuit and an AND circuit, the determination circuitry configured to: obtain a voltage difference between the voltage value at the time k and the estimated voltage value at the time k, input the voltage difference to both the neural network unit and the comparator; and input both an output of the neural network unit and an output of the comparator to the one of the OR circuit and the AND circuit”.

Regarding Claim 7, the claim recites “A method for detecting a micro-short circuit in a secondary battery by a detection device, comprising the steps of: measuring a voltage value of the secondary battery observed at time k by a first sensing circuitry; calculating an estimated voltage value at the time k using a first state variable at a previous time k-I obtained by a delay circuit, a current value input to the secondary battery at the previous time k-1, and an observation model by a calculating circuitry, calculating a voltage difference between the voltage value observed at the time k and the estimated voltage value at the time k by a determination circuitry; inputting the voltage difference to both a neural network unit and a comparator; and inputting both an output of the neural network unit and an output of the comparator to one of an OR circuit and an AND circuit”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process for claim 7; apparatus for claim 1).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	
In claim 1, the steps of “calculate an estimated voltage value at time k using a first state variable at a previous time k-I obtained by the delay circuit, the current value at the previous time k-l obtained by the second sensing circuitry, and an observation model”, and “obtain a voltage difference between the voltage value at the time k and the estimated voltage value at the time k” are mathematical concepts, therefore, they are considered to be an abstract idea (see for example: [0030], [0037], [0040], [0043], [0044], [0047], and [00143], in the PGPUB, hereinafter).

In claim 7, the step of “calculating an estimated voltage value at the time k using a first state variable at a previous time k-I obtained by a delay circuit, a current value input to the secondary battery at the previous time k-1”, and  “calculating a voltage difference between the voltage value observed at the time k and the estimated voltage value at the time k by a determination circuitry” is a mathematical concept, therefore, it is considered to be an abstract ideas (see for example: [0037], [0040], [0043], [0044], [0047], and [00143]). 

  Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprises the following additional elements:
In Claim 1: a first sensing configured to obtain a voltage value of the secondary battery; a second sensing circuitry configured to obtain a current value of the secondary battery; a calculation circuitry comprising at least a delay circuit, the calculation circuitry; a determination comprising at least a neural network unit, a comparator, and one of an OR circuit and an AND circuit, the determination circuitry; input the voltage difference to both the neural network unit and the comparator; and input both an output of the neural network unit and an output of the comparator to the one of the OR circuit and the AND circuit.
The preamble in Claim 1, “A detection device for detecting a micro- short circuit in a secondary battery” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a first sensing configured to obtain a voltage value of the secondary battery; a second sensing circuitry configured to obtain a current value of the secondary battery” is not qualified for meaningful limitations because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “a calculation circuitry comprising at least a delay circuit, the calculation circuitry”; “a determination comprising at least a neural network unit, a comparator, and one of an OR circuit and an AND circuit, the determination circuitry”; “input the voltage difference to both the neural network unit and the comparator”; and “input both an output of the neural network unit and an output of the comparator to the one of the OR circuit and the AND circuit” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.

In Claim 7: measuring a voltage value of the secondary battery observed at time k by a first sensing circuitry; an observation model by a calculating circuitry; and inputting the voltage difference to both a neural network unit and a comparator; and inputting both an output of the neural network unit and an output of the comparator to one of an OR circuit and an AND circuit.
The preamble in Claim 7 “A method for detecting a micro-short circuit in a secondary battery by a detection device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “measuring a voltage value of the secondary battery observed at time k by a first sensing circuitry” is not qualified for a meaningful limitation because it represent a mere data processing step and only adds an insignificant extra-solution activity to the judicial exception. The additional elements “an observation model by a calculating circuitry”; and “inputting the voltage difference to both a neural network unit and a comparator; and inputting both an output of the neural network unit and an output of the comparator to one of an OR circuit and an AND circuit” are recited in generality and not qualified for meaningful limitations, therefore, only add insignificant extra-solution activities to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, sensing a voltage value of a secondary battery is disclosed by “Morita US 20160380313”, [0025], Figure 3, #S201; and “Kim US 20210055348”, [0120], Figure 3, #S335.
For example, obtaining an estimated voltage value is disclosed by “Morita US 20160380313”, [0029], [0032], [0067]; and “Kim US 20210055348”, [0123], Figure 4, #S360.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-6, 8, and 18-23 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Conclusion
Claims 1-8, and 18-23 do not have prior arts rejections but they are rejected under 35 U.S.C. 101.
The most pertinent prior arts are “Morita US 20160380313”, “Kim US 20210055348” and “Heiries US 20170356964”. 
As to claim 1, the combination of Morita, Kim and Heiries teaches all the claim limitations except “a calculation circuitry comprising at least a delay circuit, the calculation circuitry configured to calculate an estimated voltage value at time k using a first state variable at a previous time k-I obtained by the delay circuit, the current value at the previous time k-l obtained by the second sensing circuitry, and an observation model, and a determination comprising at least a neural network unit, a comparator, and one of an OR circuit and an AND circuit, the determination circuitry configured to: 
obtain a voltage difference between the voltage value at the time k and the estimated voltage value at the time k, input the voltage difference to both the neural network unit and the comparator; and input both an output of the neural network unit and an output of the comparator to the one of the OR circuit and the AND circuit”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides an abnormality detection device that performs the abnormality detection of the secondary battery easily and accurately by monitoring the difference voltage value. The device determines a difference between the voltage value of the first observed value and the estimated voltage value obtained at the previous time, and determines that the secondary battery is abnormal, if the voltage exceeds a certain threshold range. The accuracy of determining the abnormality of the secondary battery can be further increased by accumulating data input to the neural network unit and making the data part of the learning data. Moreover, the abnormality of the secondary battery can be detected with higher accuracy by performing correction by feedback using a neural network, and the remaining capacity of the secondary battery can also be forecast with high accuracy. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Morita, Kim and Heiries to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0018], [0020], [0037], [0038], [0040], [0052], [0058], [0093] in the published specification.

As to claim 7, the combination of Morita, Kim and Heiries teaches all the claim limitations except “calculating an estimated voltage value at the time k using a first state variable at a previous time k-I obtained by a delay circuit, a current value input to the secondary battery at the previous time k-1, and an observation model by a calculating circuitry, calculating a voltage difference between the voltage value observed at the time k and the estimated voltage value at the time k by a determination circuitry; inputting the voltage difference to both a neural network unit and a comparator; and inputting both an output of the neural network unit and an output of the comparator to one of an OR circuit and an AND circuit”. The amended claim has unique limitations and differentiates itself from the prior arts. The invention provides an abnormality detection device that performs the abnormality detection of the secondary battery easily and accurately by monitoring the difference voltage value. The device determines a difference between the voltage value of the first observed value and the estimated voltage value obtained at the previous time, and determines that the secondary battery is abnormal, if the voltage exceeds a certain threshold range. The accuracy of determining the abnormality of the secondary battery can be further increased by accumulating data input to the neural network unit and making the data part of the learning data. Moreover, the abnormality of the secondary battery can be detected with higher accuracy by performing correction by feedback using a neural network, and the remaining capacity of the secondary battery can also be forecast with high accuracy. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Morita, Kim and Heiries to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0018], [0020], [0037], [0038], [0040], [0052], [0058], [0093] in the published specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                         

/TARUN SINHA/Primary Examiner, Art Unit 2863